        Case 2:20-cr-00226-MCE Document 17 Filed 02/12/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     LAMONTE ESHAWN PERCOATS
6
7                               IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                     )    Case No. 2:20-cr-00226-MCE
10                                                 )
                              Plaintiff,           )    STIPULATION AND ORDER TO VACATE
11                                                 )    STATUS CONFERENCE AND SET CHANGE
            v.                                     )    OF PLEA HEARING
12                                                 )
     LAMONTE ESHAWN PERCOATS,                      )
13                                                 )    Date: February 11, 2021
                              Defendants.          )    Time: 10:00 a.m.
14                                                 )    Judge: Hon. Morrison C. England
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Jill M. Thomas, Assistant United States Attorney, attorney for Plaintiff,
18   Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers,
19   attorneys for LAMONTE ESHAWN PERCOATS, that the status conference scheduled for
20   February 11, 2021, at 10:00 a.m., be vacated and a change of plea hearing be set for March 25,

21   2021, at 10:00 a.m.

22           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

23   from the date the parties stipulated through and including March 25, 2021; pursuant to 18 U.S.C.

24   §3161 (h)(1)(D)[pretrial motions], (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General
     Order 479, Local Code T4 based upon continuity of counsel and defense preparation.
25
             Counsel and the defendant also agree that the ends of justice served by the Court granting
26
     this continuance outweigh the best interests of the public and the defendant in a speedy trial.
27
28
     ////
      Stipulation and Order                            -1-
      Case 2:20-cr-00226-MCE Document 17 Filed 02/12/21 Page 2 of 3


1    DATED: February 10, 2021
                                       Respectfully submitted,
2
3                                      HEATHER E. WILLIAMS
                                       Federal Defender
4
                                       /s/ Douglas J. Beevers
5                                      DOUGLAS J. BEEVERS
                                       Assistant Federal Defender
6
                                       Attorney for LAMONTE ESHAWN PERCOATS
7
     DATED: February 10, 2021          MCGREGOR W. SCOTT
8                                      United States Attorney

9                                      /s/ Jill M. Thomas
                                       JILL M. THOMAS
10                                     Assistant United States Attorney
                                       Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order              -2-
       Case 2:20-cr-00226-MCE Document 17 Filed 02/12/21 Page 3 of 3


1                                                 ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court
4    specifically finds the failure to grant a continuance in this case would deny counsel reasonable
5    time necessary for effective preparation, taking into account the exercise of due diligence. The
6    Court finds the ends of justice served by granting the requested continuance and outweigh the best
7    interests of the public and defendants in a speedy trial.
8            It is further ordered the February 11, 2021 status conference shall be vacated and a change
9    of plea hearing shall be set for March 25, 2021, at 10:00 a.m.
10           IT IS SO ORDERED.
11   Dated: February 11, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order                           -3-
